Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    CATHERINE COLOMBERTI,                           Case No:

         Plaintiff,
                                                    JURY TRIAL DEMANDED
         v.

    COVANTA HOLDING
    CORPORATION, SAMUEL ZELL,
    DAVID M. BARSE, RONALD J.
    BROGLIO, PETER C. B. BYNOE,
    LINDA J. FISHER, JOSEPH HOLSTEN,
    OWEN MICHAELSON, DANIELLE
    PLETKA, MICHAEL W. RANGER,
    ROBERT S. SILBERMAN, and JEAN
    SMITH,

         Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Catherine Colomberti (“Plaintiff”), by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys.




                                               1
                                   NATURE OF THE ACTION

       1.      This is an action against Covanta Holding Corporation (“Covanta” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

Covanta by Covert Intermediate, Inc. (“Parent”). Parent is an indirect wholly owned subsidiary

of funds affiliated with EQT Infrastructure (“EQT”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and Company conducts business in this District.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




                                                  2
                                           PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Covanta common

stock.

         7.    Defendant Covanta, through its subsidiaries, provides waste and energy services

to municipal entities primarily in the United States and internationally. The Company is

incorporated in Delaware. The Company’s common stock trades on the New York Stock

Exchange under the ticker symbol, “CVA.”

         8.    Defendant Samuel Zell (“Zell”) is Chairman of the Board of the Company.

         9.    Defendant David M. Barse (“Barse”) is a director of the Company.

         10.   Defendant Ronald J. Broglio (“Broglio”) is a director of the Company.

         11.   Defendant Peter C. B. Bynoe (“Bynoe”) is a director of the Company.

         12.   Defendant Linda J. Fisher (“Fisher”) is a director of the Company.

         13.   Defendant Joseph Holsten (“Holsten”) is a director of the Company.

         14.   Defendant Owen Michaelson (“Michaelson”) is a director of the Company.

         15.   Defendant Danielle Pletka (“Pletka”) is a director of the Company.

         16.   Defendant Michael W. Ranger (“Ranger”) is President, Chief Executive Officer,

and a director of the Company.

         17.   Defendant Robert S. Silberman (“Silberman”) is a director of the Company.

         18.   Defendant Jean Smith (“Smith”) is a director of the Company.

         19.   Defendants Zell, Barse, Broglio, Bynoe, Fisher, Holsten, Michaelson, Pletka,

Ranger, Silberman, and Smith are collectively referred to herein as the “Individual Defendants.”

         20.   Defendants Covanta and the Individual Defendants are collectively referred to

herein as the “Defendants.”




                                               3
                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       21.     On July 14, 2021, Covanta announced that it had entered into a definitive agreement

with EQT whereby EQT would acquire all shares of Covanta common stock for $20.25 per share.

The press release announcing the Proposed Transaction states, in pertinent part:

       EQT Infrastructure to acquire Covanta Holding Corporation, a global leader
                   in Waste-to-Energy solutions, for $20.25 per share

       NEWS PROVIDED BY
       Covanta Holding Corporation
       Jul 14, 2021, 08:00 ET

       MORRISTOWN, N.J., July 14, 2021 /PRNewswire/ -- Covanta Holding
       Corporation (NYSE: CVA), a world leader in sustainable waste and energy
       solutions, today announced that it has entered into a definitive agreement with EQT
       Infrastructure ("EQT"), whereby EQT will acquire all shares of Covanta common
       stock for $20.25 per share. The purchase price represents an approximately 37%
       premium to Covanta's unaffected share price of $14.78 on June 8th, the day prior
       to initial media speculation of a transaction. The acquisition is subject to Covanta
       shareholder approval, as well as customary government approvals, and is expected
       to close in the fourth quarter of this year. The agreement resulted from a competitive
       sale process and is not subject to a financing condition.

                                         *       *       *

       Covanta is the world's leading waste-to-energy provider, operating facilities
       in North America, Europe and the UK. Annually, Covanta's 40 plus facilities
       process approximately 21 million tons of waste from municipalities and businesses
       and convert it into renewable electricity to power over one million homes.

       Following the completion of the acquisition, EQT will work with Covanta's
       management team to build upon its impressive strengths including its portfolio of
       assets that provide essential waste services to municipalities and commercial
       customers, its long-term community relationships, as well as its numerous growth
       opportunities, including through a robust UK project pipeline of new waste-to-
       energy infrastructure and Covanta's Environmental Solutions platform. Covanta
       will maintain its corporate headquarters in Morristown, New Jersey and its
       management team is expected to remain in place.

                                         *       *       *




                                                4
       BofA Securities acted as financial advisor to Covanta and Debevoise & Plimpton
       LLP provided legal counsel.

       About Covanta

       Covanta is a world leader in providing sustainable waste and energy solutions.
       Annually, Covanta's modern Waste-to-Energy ("WtE") facilities safely convert
       approximately 21 million tons of waste from municipalities and businesses into
       clean, renewable electricity to power one million homes and recycle 600,000 tons
       of metal. Through a vast network of treatment and recycling facilities, Covanta also
       provides comprehensive industrial material management services to companies
       seeking solutions to some of today's most complex environmental challenges. For
       more information, visit www.covanta.com.

       About EQT

       EQT is a purpose-driven global investment organization with more than EUR 67
       billion in assets under management across 26 active funds. EQT funds have
       portfolio companies in Europe, Asia-Pacific and the Americas with total sales of
       approximately EUR 29 billion and more than 175,000 employees. EQT works with
       portfolio companies to achieve sustainable growth, operational excellence and
       market leadership.

       22.     On August 19, 2021, the Company filed a Schedule 14A Preliminary Proxy

Statement under Section 14(a) of the Exchange Act (the “Proxy Statement”) with the SEC in

connection with the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       23.     The Proxy Statement, which recommends that Covanta shareholders vote in favor

of the Proposed Transaction, omits and/or misrepresents material information concerning: (i)

Covanta’s financial projections; and (ii) the financial analyses performed by Covanta’s financial

advisor, BofA Securities, Inc. (“BofA”), in connection with its fairness opinion.

       24.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Recommendation of the

Board; (ii) Reasons for Recommending the Adoption of the Merger Agreement; (iii) Forward-

Looking Financial Information; and (iv) Opinion of BofA Securities, Inc.

                                                5
       25.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote on the Proposed Transaction, Covanta

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Covanta’s Financial Projections

       26.      The Proxy Statement omits material information concerning Covanta’s financial

projections.

       27.      With respect to the “Financial Projections,” the Proxy Statement fails to disclose:

(1) all line items underlying (i) Total Revenue, (ii) Adjusted EBITDA, (iii) Free Cash Flow, (iv)

North American Unlevered Free Cash Flows, and (v) European Levered Free Cash Flows; (2)

Covanta’s net income projections; and (3) a reconciliation of all non-GAAP to GAAP metrics.

       28.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by Defendant(s) and the Company’s financial advisor,

the Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinion in determining whether to vote for or against the

Proposed Transaction.

       29.      When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

                                                6
Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 1

       30.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning BofA’s Analyses

       31.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by BofA.

       32.      With respect to BofA’s “Selected Publicly Traded Companies Analysis” and

“Selected Precedent Transactions Analysis,” the Proxy Statement fails to disclose the individual

multiples and financial metrics of each company and transaction BofA observed in its analyses.

       33.      The Proxy Statement fails to disclose the following concerning BofA’s

“Discounted Cash Flow Analysis”: (1) all line items underlying the Company’s levered and

unlevered free cash flow projections; (2) the terminal values for the Company; (3) the individual

inputs and assumptions underlying the (i) range of assumed perpetuity growth rates of 1.5% to

2.5% and of 2%, and (ii) discount rates ranging from 6.25% to 7.25% and from 9.50% to 12.50%;



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Aug. 27, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                7
(4) the Company’s projected net debt as of June 30, 2021; and (5) the number of fully-diluted

shares of Company common stock outstanding as of April 23, 2021.

        34.     The Proxy Statement fails to disclose the following concerning BofA’s “Wall Street

Analysts Price Targets” analysis: (1) individual price targets observed by BofA in its analysis; and

(2) the sources thereof.

        35.     With respect to BofA’s “Leveraged Buyout Analysis,” the Proxy Statement fails to

disclose (i) the individual inputs and assumptions underlying the LTM terminal EBITDA multiple

range of 8.0x to 10.0x, and (ii) a target range of annualized internal rates of return for the financial

sponsor of 14.0% to 16.0%.

        36.     The valuation methods, underlying assumptions, and key inputs used by

BofA in rendering its purported fairness opinion must be fairly disclosed to Covanta shareholders.

The description of BofA’s fairness opinion and analyses, however, fails to include key inputs and

assumptions underlying those analyses. Without the information described above, Covanta

shareholders are unable to fully understand BofA’s fairness opinion and analyses, and are thus

unable to determine how much weight, if any, to place on them in determining whether to vote for

or against the Proposed Transaction. This omitted information, if disclosed, would significantly

alter the total mix of information available to the Company’s shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        37.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        38.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of


                                                  8
the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

       39.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       40.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       41.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       42.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       43.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       44.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the




                                                9
Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       45.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       46.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       47.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.




                                                 10
       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.




                                               11
Dated: August 27, 2021        Respectfully submitted,

                              HALPER SADEH LLP

                              By: /s/ Daniel Sadeh
                              Daniel Sadeh, Esq.
                              Zachary Halper, Esq. (to be admitted pro hac
                              vice)
                              667 Madison Avenue, 5th Floor
                              New York, NY 10065
                              Telephone: (212) 763-0060
                              Facsimile: (646) 776-2600
                              Email: sadeh@halpersadeh.com
                                      zhalper@halpersadeh.com

                              Counsel for Plaintiff




                         12
